United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.M., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS HEALTH ADMINISTRATION,
TENNESEE VALLEY HCS-MURFREESBORO,
Murfreesboro, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 09-53
Issued: April 14, 2009

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On October 6, 2008 appellant timely appealed the August 1, 2008 merit decision of the
Office of Workers’ Compensation Programs denying his traumatic injury claim. He also
appealed the Office’s September 18, 2008 nonmerit decision, denying his request for
reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case and the nonmerit decision.
ISSUES
The issues are: (1) whether appellant established that he sustained a traumatic injury in
the performance of duty on June 17, 2008; and (2) whether the Office properly denied his request
for reconsideration.

FACTUAL HISTORY
On June 18, 2008 appellant, a 60-year-old electrical worker, filed a traumatic injury claim
for a twisted left knee. He attributed his injury to a June 17, 2008 event when he stepped off a
ladder at work.
The Office notified appellant by letter dated June 26, 2008, that the evidence received
was insufficient to support his claim.
Appellant submitted a June 18, 2008 medical report of Dr. Jeffery M. Huggett, a Boardcertified radiologist, who noted that although “[a] recent sprain [was] possible[,] such a sprain
[was] less likely as none of the expected marrow changes for an anterior cruciate ligament
mechanism injury [were] demonstrated.” Further, Dr. Huggett found no evidence supporting a
meniscal tear.
He diagnosed appellant with:
tri-compartmental osteoarthritis and
chondromalacia with cartilage loss, greatest over the lateral facet patella; and small knee joint
effusion.
Appellant submitted an unsigned physician election form dated June 17, 2008. He also
submitted a series of medical treatment reports signed by Linda Laughlin, a nurse practitioner.
These reports covered the periods between February 24 and July 1, 2008.
On July 7, 2008 appellant submitted a Form CA-16 dated June 23, 2008. However, there
is no evidence in the record establishing that the authorized physician provided treatment or a
medical report following treatment.
By decision dated August 1, 2008, the Office denied appellant’s traumatic injury claim
because the medical evidence failed to establish that he sustained an injury in the performance of
duty as defined by the Federal Employees’ Compensation Act.
Appellant requested reconsideration. With his request, he submitted additional treatment
reports singed by Ms. Laughlin. Appellant also submitted duplicate copies of the medical reports
previously submitted.
By decision dated September 18, 2008, the Office denied appellant’s request for
reconsideration because the evidence submitted was insufficient to warrant merit review of its
prior decision.
LEGAL PRECEDENT -- ISSUE 1
An employee seeking benefits under the Act1 has the burden of establishing the essential
elements of his or her claim including the fact that the individual is an employee of the United
States within the meaning of the Act, that the claim was timely filed within the applicable time
limitation period of the Act, that an injury was sustained in the performance of duty as alleged
and that any disability and/or specific condition for which compensation is claimed are causally

1

5 U.S.C. §§ 8101-8193.

2

related to the employment injury.2 These are the essential elements of each and every
compensation claim regardless of whether the claim is predicated upon a traumatic injury or an
occupational disease.3
In order to determine whether an employee actually sustained an injury in the
performance of duty, the Office begins with an analysis of whether fact of injury has been
established. Generally, fact of injury consists of two components which must be considered in
conjunction with one another. The first component to be established is that the employee
actually experienced the employment incident which is alleged to have occurred.4 The second
component is whether the employment incident caused a personal injury and generally can be
established only by medical evidence. To establish a causal relationship between the alleged
condition and the employment event or incident, the employee must submit rationalized medical
opinion evidence, based on a complete factual and medical background, supporting such a causal
relationship.5
Rationalized medical opinion evidence is medical evidence which includes a physician’s
rationalized opinion on the issue of whether there is a causal relationship between the claimant’s
diagnosed condition and the implicated employment factors. The opinion of the physician must
be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.6 The weight of medical evidence is determined by its reliability, its probative
value, its convincing quality, the care of analysis manifested and the medical rationale expressed
in support of the physician’s opinion.7
ANALYSIS -- ISSUE 1
Appellant has submitted insufficient medical evidence to establish that he sustained an
injury in the performance of duty on June 17, 2008.
The only substantively probative relevant medical evidence in this case was
Dr. Huggett’s report.
While appellant submitted several treatment reports signed by
Ms. Laughlin, NP, as a matter of law, Ms. Laughlin is not a physician for purposes of the Act
and, therefore, her opinions and findings do not constitute medical opinion evidence. Healthcare
2

Joe D. Cameron, 41 ECAB 153 (1989); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Victor J. Woodhams, 41 ECAB 345 (1989).

4

Michael E. Smith, 50 ECAB 313 (1999).

5

Id.

6

Leslie C. Moore, 52 ECAB 132 (2000).

7

Franklin D. Haislah, 52 ECAB 457 (2001) (medical reports not containing rationale on causal relationship are
entitled to little probative value); Jimmie H. Duckett, 52 ECAB 332 (2001). See Edgar G. Maiscott, 4 ECAB 558
(1952) (holding appellant’s subjective symptoms and self-serving declarations did not constitute evidence of a
sufficiently substantial nature).

3

providers such as nurses, acupuncturists, physician’s assistants and physical therapists are not
considered physicians under the Act.8 Thus, Ms. Laughlin’s opinions and reports do not
constitute rationalized medical opinions and have no medical weight or probative value.
The Board finds that Dr. Huggett’s report is of limited probative value because it merely
reports findings upon examination and lacks any rationalized opinion concerning the causal
relationship between appellant’s alleged condition, twisted knee, and employment factors or an
employment-related incident.9
Dr. Huggett diagnosed tri-compartmental osteoarthritis,
chondromalacia and small knee joint effusion however he offered no medical opinion regarding
the cause of these chronic conditions. Medical reports that do not contain rationale on causation
are generally insufficient to meet an employee’s burden of proof.10 The Board has held that the
mere fact that a condition manifests itself during a period of employment does not raise an
inference or presumption that there is a causal relationship between the two.11 Neither the fact
that the condition became apparent during a period of federal employment nor the belief that the
condition was caused or aggravated by an employment incident or factor(s) is sufficient to
establish causal relationship.12 Causal relationship must be substantiated by reasoned medical
opinion evidence, which is appellant’s responsibility to submit.13
Moreover, in his report, Dr. Huggett notes that a “recent sprain is possible but felt
unlikely.…” As a matter of law such terms as “possible,” “could,” “may,” or “might be”
indicate that the report is equivocal, speculative or conjectural and, therefore, is of limited
probative value.14
The Office advised appellant that it was his responsibility to provide a comprehensive
medical report, which described his symptoms, test results, diagnosis, treatment and the
physician’s opinion, with medical reasons, on the cause of his condition. Appellant failed to
submit sufficient medical documentation in response to the Office’s request. As the medical
evidence explaining how appellant’s employment duties caused or aggravated a knee or other
diagnosed condition, he has not met his burden of proof in establishing that he sustained an
injury in the performance of duty.

8

5 U.S.C. § 8101(2); see also G.G., 58 ECAB ___ (Docket No. 06-1564, issued February 27, 2007); Jerre R.
Rinehart, 45 ECAB 518 (1994); Barbara J. Williams, 40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983).
9

A.D., 58 ECAB ___ (Docket No. 06-1183, issued November 14, 2006) (stating that medical evidence that does
not offer any opinion regarding the cause of an employee’s condition is of limited probative value on the issue of
causal relationship).
10

Lois E. Culver (Clair L. Culver), 53 ECAB 412 (2002).

11

Joe T. Williams, 414 ECAB 518, 521 (1993).

12

Id.

13

See Edgar G. Maiscott, supra note 7.

14

Federal (FECA) Procedure Manual, Part 2 -- Claims, Developing and Evaluating Medical Evidence, Chapter
2.810.3(g) (April 1993).

4

LEGAL PRECEDENT -- ISSUE 2
To require the Office to reopen a case for merit review under section 8128(a) of the
Act, the Office’s regulations provide that the evidence or argument submitted by a claimant
must: (1) show that the Office erroneously applied or interpreted a specific point of law;
(2) advanced a relevant legal argument not previously considered by the Office; or (3) constitute
relevant and pertinent new evidence not previously considered by the Office.16 When a claimant
fails to meet one of the above standards, the Office will deny the application for reconsideration
without reopening the case for review on the merits.17
15

ANALYSIS -- ISSUE 2
Appellant requested reconsideration on August 8, 2008. In support of his request, he
submitted medical treatment reports signed by Ms. Laughlin as well as duplicate copies of
evidence previously submitted.
The treatment reports signed by Ms. Laughlin are of no probative value because nurses
are not considered physicians for purposes of the Act and, therefore, are not competent to render
a medical opinion.18 Furthermore, appellant submitted duplicate copies of Dr. Huggett’s
June 18, 2008 report and other documentation, which was already of record and was previously
reviewed by the Office. The submission of evidence which repeats or duplicates evidence that is
already in the case record does not constitute a basis for reopening a case for merit review.19 The
Board, therefore, finds that these reports are insufficient to warrant reopening appellant’s claim
for further merit review.
The evidence submitted by appellant did not show that the Office erroneously applied or
interpreted a specific point of law, advance a relevant legal argument not previously considered
by the Office or constitute relevant and pertinent new evidence not previously considered by the
Office. As he did not meet any of the necessary regulatory requirements, the Board finds that he
is not entitled to further merit review.20

15

5 U.S.C. §§ 8101-8193, § 8128(a).

16

20 C.F.R. § 10.606(b)(2).

17

Id. at § 10.608(b). See Tina M. Parrelli-Ball, 57 ECAB 598 (2006) (when an application for review of the
merits of a claim does not meet at least one of the three regulatory requirements the Office will deny the application
for review without reviewing the merits of the claim).
18

David P. Sawchuk, 57 ECAB 316 (2006).

19

M.E., 58 ECAB ___ (Docket No. 07-1189, issued September 20, 2007); Patricia G. Aiken, 57 ECAB
441 (2006).
20

See 20 C.F.R. § 10.608(b); K.H., 59 ECAB ___ (Docket No. 07-2265, issued April 28, 2008); Richard Yadron,
57 ECAB 207 (2005).

5

CONCLUSION
The Board finds the Office properly concluded that appellant has not established that he
sustained an injury in the performance of duty on June 18, 2008. The Board also finds the Office
properly denied appellant’s August 8, 2008 request for reconsideration.
ORDER
IT IS HEREBY ORDERED THAT the September 18 and August 1, 2008 decisions of
the Office of Workers’ Compensation Programs are affirmed.
Issued: April 14, 2009
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

6

